Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 1 of 22 Page ID #:1




   1
       Thomas P. Riley, SBN 194706
   2   LAW OFFICES OF THOMAS P. RILEY, P.C.
   3   First Library Square
       1114 Fremont Avenue
   4   South Pasadena, CA 91030-3227
   5
       Tel: 626-799-9797
   6   Fax: 626-799-9795
   7   TPRLAW@att.net

   8   Attorneys for Plaintiff
   9   Innovative Sports Management, Inc. d/b/a Integrated Sports Media

  10                      UNITED STATES DISTRICT COURT
  11                     CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
  12
       INNOVATIVE SPORTS                              Case No.:
  13   MANAGEMENT, INC. D/B/A
       INTEGRATED SPORTS MEDIA
  14                                                  COMPLAINT
                        Plaintiff,
  15

  16              vs.
  17
       NESTOR EDUARDO MANRIQUE and
  18
       CATHERINE I. PALOMINO,
  19   individually and d/b/a PISCO SOUR
       MARKET,
  20

  21                    Defendants.

  22   PLAINTIFF ALLEGES:
                                      JURISDICTION
  23

  24
       1.    Jurisdiction is founded on the existence of a federal question arising under
  25

  26   particular federal statues, including the Communications Act of 1934, as amended,
  27
       Title 47 U.S.C. § 605, et seq., The Cable & Television Consumer Protection and
  28

                                             Page 1
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 2 of 22 Page ID #:2




   1
       Competition Act of 1992, as amended, Title 47 U.S.C. § Section 553, et seq., and

   2   The Copyright Act, 17 U.S.C. § 101, et seq.
   3

   4

   5   2.    This Court has jurisdiction of the subject matter of this action pursuant to 28

   6   U.S.C. § 1331, which states that the District Courts shall original jurisdiction of all
   7
       civil actions arising under the Constitution, laws, or treaties, of the United States, as
   8

   9   well as 28 U.S.C. § 1338(a), which grants this Court original jurisdiction over

  10   claims that arise in copyright. This Court has subject matter jurisdiction over the
  11
       state law claims pursuant to 28 U.S.C. § 1367 (supplemental jurisdiction) and 28
  12

  13   U.S.C. § 1338(b).

  14

  15
       3.    This Court has personal jurisdiction over the Defendants because Defendants
  16

  17   have continuous and systematic contacts with California, maintain their principal

  18   place of business or residence in California and/or because the acts and omissions
  19
       complained of herein occurred in California.
  20

  21
                                              VENUE
  22

  23   4.    Venue is proper in the Central District of California because a substantial part

  24   of the events or omissions giving rise to the claim occurred in this District and/or
  25
       because, inter alia, Defendants reside within the State of California (28 U.S.C. §
  26
  27   1391(b); 28 U.S.C. § 1400(a); 28 U.S.C. § 84(c)(2)).
  28

                                                Page 2
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 3 of 22 Page ID #:3




   1
                              INTRADISTRICT ASSIGNMENT

   2   5.    Assignment to the Western Division of the Central District of California is
   3
       proper because a substantial part of the events or omissions giving rise to the
   4

   5   claim occurred in Los Angeles County and/or the United States District Court for
   6   the Central District of California has decided that suits of this nature, and each of
   7
       them, are to be heard by the Courts in this particular Division.
   8

   9

  10
                                         THE PARTIES
  11
       6.    Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media
  12

  13   is, and at all relevant times mentioned herein, was, a New Jersey corporation with its
  14
       principal place of business located at 64 North Summit Street, Suite 218, Tenafly,
  15
       New Jersey, 07060.
  16

  17

  18
       7.    Defendant Catherine I. Palomino is an owner, and/or operator, and/or
  19
       licensee, and/or permittee, and/or person in charge, and/or an individual with
  20

  21   dominion, control, oversight and management of the commercial establishment
  22
       doing business as Pisco Sour Market. Pisco Sour Market operates at 19239 Roscoe
  23
       Blvd., Northridge, California 91324.
  24

  25

  26
       8.    Defendant Nestor Eduardo Manrique is an owner, and/or operator, and/or
  27
       licensee, and/or permittee, and/or person in charge, and/or an individual with
  28

                                               Page 3
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 4 of 22 Page ID #:4




   1
       dominion, control, oversight and management of the commercial establishment

   2   doing business as Pisco Sour Market. Pisco Sour Market operates at 19239 Roscoe
   3
       Blvd., Northridge, California 91324.
   4

   5

   6   9.    Defendant Catherine I. Palomino is an individual specifically identified on the
   7
       Los Angeles County Business License issued for Pisco Sour Market (Location
   8

   9   Account No. 0003015552-0001-3).

  10

  11
       10.   Defendant Nestor Eduardo Manrique is an individual specifically identified
  12

  13   on the Los Angeles County Business License issued for Pisco Sour Market

  14   (Location Account No. 0003015552-0001-3).
  15

  16

  17   11.   Defendant Nestor Eduardo Manrique is also the individual specifically

  18   identified on the County of Los Angeles Public Health Permit issued for Pisco Sour
  19
       Market (FA0258571).
  20

  21

  22   12.   Defendant Nestor Eduardo Manrique is also the individual specifically
  23
       identified on the City of Los Angeles Tax Registration Certificate issued for Pisco
  24

  25   Sour Market (Account No. 0003015552-0001-3).
  26
  27

  28

                                              Page 4
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 5 of 22 Page ID #:5




   1
       13.   Plaintiff is informed and believes, and alleges thereon that on Friday, October

   2   12, 2018 (the night of the Program at issue herein, as more specifically defined in
   3
       paragraph 21), Defendant Catherine I. Palomino had the right and ability to
   4

   5   supervise the activities of Pisco Sour Market, which included the unlawful

   6   interception of Plaintiff’s Program.
   7

   8

   9   14.   Plaintiff is informed and believes, and alleges thereon that on Friday, October

  10   12, 2018 (the night of the Program at issue herein, as more specifically defined in
  11
       paragraph 21), Defendant Nestor Eduardo Manrique had the right and ability to
  12

  13   supervise the activities of Pisco Sour Market, which included the unlawful

  14   interception of Plaintiff’s Program.
  15

  16

  17   15.   Plaintiff is informed and believes, and alleges thereon that on Friday, October

  18   12, 2018 (the night of the Program at issue herein, as more specifically defined in
  19
       paragraph 21), Defendant Catherine I. Palomino, as an individual specifically
  20

  21   identified on the business license for Pisco Sour Market, had the obligation to
  22   supervise the activities of Pisco Sour Market, which included the unlawful
  23
       interception of Plaintiff’s Program, and, among other responsibilities, had the
  24

  25   obligation to ensure that the business license was not used in violation of law.
  26   ///
  27
       ///
  28

                                                Page 5
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 6 of 22 Page ID #:6




   1
       16.   Plaintiff is informed and believes, and alleges thereon that on Friday, October

   2   12, 2018 (the night of the Program at issue herein, as more specifically defined in
   3
       paragraph 21), Nestor Eduardo Manrique, as an individual specifically identified on
   4

   5   the health permit for Pisco Sour Market had the obligation to supervise the activities

   6   of Pisco Sour Market, which included the unlawful interception of Plaintiff’s
   7
       Program, and, among other responsibilities, had the obligation to ensure that the
   8

   9   health permit was not used in violation of law.

  10

  11
       17.   Plaintiff is informed and believes, and alleges thereon that on Friday, October
  12

  13   12, 2018 (the night of the Program at issue herein, as more specifically defined in

  14   paragraph 21), Defendants Catherine I. Palomino and Nestor Eduardo Manrique,
  15
       specifically directed the employees of Pisco Sour Market to unlawfully intercept and
  16

  17   broadcast Plaintiff’s Program at Pisco Sour Market or that the actions of the

  18   employees of Pisco Sour Market are directly imputable to Defendants Catherine I.
  19
       Palomino and Nestor Eduardo Manrique by virtue of their acknowledged
  20

  21   responsibility for the actions of Pisco Sour Market.
  22

  23
       18.   Plaintiff is informed and believes, and alleges thereon that the unlawful
  24

  25   broadcast of Plaintiff’s Program, as supervised and/or authorized by Defendants
  26   Catherine I. Palomino and Nestor Eduardo Manrique, resulted in increased profits
  27
       for Pisco Sour Market.
  28

                                               Page 6
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 7 of 22 Page ID #:7




   1
       19.   The aforementioned actions of Defendants Catherine I. Palomino and Nestor

   2   Eduardo Manrique on Friday, October 12, 2018, which included the unauthorized
   3
       transmission, communication, public performance or display of Plaintiff’s
   4

   5   Program as authorized and/or supervised by Defendants Catherine I. Palomino and

   6   Nestor Eduardo Manrique, had an obvious and direct financial interest in the
   7
       activities of Pisco Sour Market and resulted in resulted in increased profits for
   8

   9   Pisco Sour Market.

  10
                                             COUNT I
  11

  12                        (Violation of Title 47 U.S.C. Section 605)
  13

  14

  15   20.   Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media,

  16   hereby incorporates by reference all of the allegations contained in paragraphs 1-19,
  17
       inclusive, as though set forth herein at length.
  18
  19

  20   21.   Pursuant to contract, Plaintiff Innovative Sports Management, Inc. d/b/a
  21
       Integrated Sports Media was granted the exclusive nationwide commercial
  22

  23   distribution (closed-circuit) rights to Chile v. Peru International Friendly Soccer

  24   Game, telecast nationwide on Friday, October 12, 2018 (this included all
  25
       interviews and game commentary encompassed in the television broadcast of the
  26
  27   event, hereinafter referred to as the "Program").
  28   ///
                                                 Page 7
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 8 of 22 Page ID #:8




   1
       22.     Pursuant to contract, Plaintiff Innovative Sports Management, Inc. d/b/a

   2   Integrated Sports Media, entered into subsequent sublicensing agreements with
   3
       various commercial entities throughout North America, including entities within the
   4

   5   State of California, by which it granted these entities limited sublicensing rights,

   6   specifically the rights to publicly exhibit the Program within their respective
   7
       commercial establishments in the hospitality industry (e.g., hotels, racetracks,
   8

   9   casinos, bars, taverns, restaurants, social clubs, etc.).

  10

  11
       23.     As a commercial distributor and licensor of sporting events, including the
  12

  13   Program, Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports

  14   Media     expended     substantial    monies        marketing,   advertising,   promoting,
  15
       administering, and transmitting the Program to its customers, the aforementioned
  16

  17   commercial entities.

  18
  19
       24.     With full knowledge that the Program was not to be intercepted, received,
  20

  21   published, divulged, displayed, and/or exhibited by commercial entities
  22   unauthorized to do so, the above named Defendants, either through direct action or
  23
       through actions of employees or agents directly imputable to Defendants (as
  24

  25   outlined in paragraphs 7-19 above), did unlawfully intercept, receive, publish,
  26   divulge, display, and/or exhibit the Program at the time of its transmission at their
  27
       commercial establishment in establishment in California, located at 19239 Roscoe
  28

                                                  Page 8
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 9 of 22 Page ID #:9




   1
       Blvd., Northridge, California 91324.

   2

   3
       25.    Said unauthorized interception, reception, publication, exhibition, divulgence,
   4

   5   display, and/or exhibition by Defendants was done willfully and for purposes of

   6   direct and/or indirect commercial advantage and/or private financial gain.
   7

   8

   9   26.    Title 47 U.S.C. Section 605, et seq., prohibits the unauthorized publication or

  10   use of communications (such as the transmission of the Program for which Plaintiff
  11
       Innovative Sports Management, Inc. d/b/a Integrated Sports Media, had the
  12

  13   distribution rights thereto).

  14

  15
       27.    By reason of the aforesaid mentioned conduct, the aforementioned
  16

  17   Defendants violated Title 47 U.S.C. Section 605, et seq.

  18
  19
       28.    By reason of the Defendants’ violation of Title 47 U.S.C. Section 605, et seq.,
  20

  21   Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media, has the
  22   private right of action pursuant to Title 47 U.S.C. Section 605.
  23

  24

  25   29.    As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
  26   Section 605, and pursuant to said Section 605, Plaintiff Innovative Sports
  27
       Management, Inc. d/b/a Integrated Sports Media, is entitled to the following from
  28

                                                Page 9
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 10 of 22 Page ID #:10




    1
        Defendants:

    2

    3
              (a)     Statutory damages for each violation in an amount to $10,000
    4

    5                 pursuant to Title 47 U.S.C. Section 605(e)(3)(C)(i)(II); and also

    6         (b)     Statutory damages for each willful violation in an amount to
    7
                      $100,000.00 pursuant to Title 47 U.S.C. Section 605(e)(3)(C)(ii),
    8

    9                 and also

   10         (c)     The recovery of full costs, including reasonable attorneys’ fees,
   11
                      pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).
   12

   13

   14         WHEREFORE, Plaintiff prays for judgment as set forth below.
   15

   16

   17                                          COUNT II
   18                        (Violation of Title 47 U.S.C. Section 553)
   19
        30.   Plaintiff's hereby incorporates by reference all of the allegations contained in
   20

   21   paragraphs 1-29, inclusive, as though set forth herein at length.
   22

   23
        31.   The unauthorized interceptions, reception, publication, divulgence, display,
   24

   25   and/or exhibition of the Program by the above named Defendants was prohibited by
   26   Title 47 U.S.C. Section 553, et seq.
   27
        ///
   28

                                                 Page 10
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 11 of 22 Page ID #:11




    1
        32.   By reason of the aforesaid mentioned conduct, the aforementioned

    2   Defendants violated Title 47 U.S.C. Section 553, et seq.
    3

    4

    5   33.   By reason of the Defendants’ violation of Title 47 U.S.C. Section 553, et seq.,

    6   Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media, has the
    7
        private right of action pursuant to Title 47 U.S.C. Section 553.
    8

    9

   10   34.   As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
   11
        Section 553, Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports
   12

   13   Media, is entitled to the following from Defendants:

   14

   15
              (a)    Statutory damages for each violation in an amount to
   16

   17                $10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);

   18                and also
   19
              (b)    Statutory damages for each willful violation in an amount
   20

   21                to $50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);
   22                and also
   23
              (c)    The recovery of full costs pursuant to Title 47 U.S.C.
   24

   25                Section 553 (c)(2)(C); and also
   26         (d)    In the discretion of this Honorable Court, reasonable
   27

   28

                                                Page 11
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 12 of 22 Page ID #:12




    1
                     attorneys’ fees, pursuant to Title 47 U.S.C. Section

    2                553(c)(2)(C).
    3

    4

    5         WHEREFORE, Plaintiff prays for judgment as set forth below.

    6
                                             COUNT III
    7

    8                                 (Copyright Infringement)
    9

   10

   11
        35.   Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media,

   12   hereby incorporates by reference all of the allegations contained in paragraphs 1-34,
   13
        inclusive, as though set forth herein at length.
   14

   15

   16   36.   Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media is
   17
        the owner of the copyright for the Program. The Certificate of Registration was
   18
   19   filed with the United States Copyright Office on November 2, 2018 under

   20   Registration Number PA0002139144. As the owner of the copyright for the
   21
        Program, Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports
   22

   23   Media has exclusive rights to the Program as enumerated in the Copyright Act.

   24

   25
        37.   Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media
   26
   27   entered into licensing agreements with various commercial entities throughout the
   28   United States of America, including entities within the State of California, by which
                                                 Page 12
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 13 of 22 Page ID #:13




    1
        it granted these entities limited licensing rights, including the rights to transmit,

    2   receive, distribute, publicly perform and display the Program within their respective
    3
        commercial establishments.
    4

    5

    6   38.     As a commercial distributor and licensor of sporting events, including the
    7
        Program, Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports
    8

    9   Media     expended     substantial   monies       marketing,   advertising,   promoting,

   10   administering, and transmitting the Program to its customers, the aforementioned
   11
        commercial entities.
   12

   13

   14   39.     Defendants, either through direct action or through actions of employees or
   15
        agents directly imputable to Defendants (as outlined in paragraphs 7-19 above),
   16

   17   unlawfully transmitted, communicated, distributed, publicly performed or displayed

   18   the Program at their commercial establishment in California, located at 19239
   19
        Roscoe Blvd., Northridge, CA 91324, in violation of Plaintiff’s rights under, inter
   20

   21   alia, 17 U.S.C. § 106 of the Copyright Act.
   22

   23
        40.     The Defendants also made a secondary transmission of the Program, which
   24

   25   was not intended for reception by the public at large, and Defendants’ unauthorized
   26   secondary transmission of the Program violated Plaintiff Innovative Sports
   27
        Management, Inc. d/b/a Integrated Sports Media’s exclusive rights under 17 U.S.C.
   28

                                                Page 13
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 14 of 22 Page ID #:14




    1
        § 111(b) of the Copyright Act.

    2

    3
        41.   The   unauthorized    transmission,   communication,    distribution,   public
    4

    5   performance or display of Plaintiff’s Program by Defendants was done willfully and

    6   with knowledge that the infringement was unlawful.
    7

    8

    9   42.   The   unauthorized    transmission,   communication,    distribution,   public

   10   performance or display of Plaintiff’s Program by Defendants was done with reckless
   11
        disregard for Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports
   12

   13   Media’s rights in the Program.

   14

   15
        43.   With full knowledge that the Program was not to be transmitted,
   16

   17   communicated, distributed, publicly performed and/or displayed without permission

   18   of Innovative Sports Management, Inc. d/b/a Integrated Sports Media, Defendants,
   19
        either through direct action or through actions of employees or agents directly
   20

   21   imputable to Defendants (as outlined in paragraphs 7-19 above), did unlawfully
   22   transmit, communicate, distribute, publicly perform or display the Program at their
   23
        commercial establishment in California, located at 19239 Roscoe Blvd., Northridge,
   24

   25   California, 91324.
   26   ///
   27
        ///
   28

                                              Page 14
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 15 of 22 Page ID #:15




    1
        44.   Title 17 U.S.C. § 101, et seq. prohibits the unauthorized performance or use

    2   of Copyrighted material (such as the Program for which Plaintiff Innovative Sports
    3
        Management, Inc. d/b/a Integrated Sports Media, was the owner). The Program at
    4

    5   issue herein is copyrightable subject matter within the meaning of 17 U.S.C. § 102.

    6

    7
        45.   By reason of the aforesaid mentioned conduct, including violation of the
    8

    9   rights afforded Plaintiff under 17 U.S.C. § 106, the aforementioned Defendants

   10   violated Title 17 U.S.C. § 501(a).
   11

   12

   13   46.   By reason of the aforementioned Defendants’ violation of Title 47 U.S.C. §

   14   501(a), Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media,
   15
        has a private right of action pursuant to Title 17 U.S.C. § 501(b).
   16

   17

   18   47.   As the result of Defendants’ aforementioned violations of the Copyright Act,
   19
        Plaintiff Innovative Sports Management, Inc. d/b/a Integrated Sports Media, is
   20

   21   entitled to the following from Defendants:
   22         (a)    Damages up to $150,000 17 U.S.C. §§ 504(c)(1) and 504(c)(2);
   23
                     and also
   24

   25         (b)    The recovery of full costs, including reasonable attorneys’ fees,
   26                pursuant to 17 U.S.C. § 505.
   27

   28

                                                Page 15
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 16 of 22 Page ID #:16




    1
                                             COUNT IV

    2                                       (Conversion)
    3

    4

    5   48.     Plaintiff hereby incorporates by reference all of the allegations contained in

    6   paragraphs 1-47, inclusive, as though set forth herein at length.
    7

    8

    9   49.     By their aforesaid acts of interception, reception, publication, divulgence,

   10   display, and/or exhibition of the Program at their commercial establishment at the
   11
        above-captioned address, the aforementioned Defendants, and each of them,
   12

   13   tortiously obtained possession of the Program and wrongfully converted same for

   14   their own use and benefit.
   15

   16

   17   50.     The aforesaid acts of the Defendants were willful, malicious, egregious, and

   18   intentionally designed to harm Plaintiff Innovative Sports Management, Inc. d/b/a
   19
        Integrated Sports Media, by depriving Plaintiff of the commercial license fee to
   20

   21   which Plaintiff was rightfully entitled to receive from them, and in doing so, the
   22   Defendants subjected the Plaintiff to severe economic distress and great financial
   23
        loss.
   24

   25

   26   51.     Accordingly, Plaintiff Innovative Sports Management, Inc. d/b/a Integrated
   27
        Sports Media, is entitled to both compensatory and exemplary damages from
   28

                                                Page 16
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 17 of 22 Page ID #:17




    1
        aforementioned Defendants as the result of the Defendants’ egregious conduct, theft,

    2   and conversion of the Program and deliberate injury to the Plaintiff.
    3

    4

    5                                         COUNT V

    6    (Violation of California Business and Professions Code Section 17200, et seq.)
    7
        52.   Plaintiff hereby incorporates by reference all of the allegations contained in
    8

    9   Paragraphs 1-51, inclusive, as set forth herein at length.

   10

   11
        53.   By contract, Plaintiff Innovative Sports Management, Inc. d/b/a Integrated
   12

   13   Sports Media was granted the exclusive domestic commercial exhibition rights to the

   14   Program.
   15

   16

   17   54.   Plaintiff did not authorize transmission, interception, reception, divulgence,

   18   exhibition, or display of the Program to the general public, persons at large, or to
   19
        the commercial establishment operated by the foregoing Defendants.
   20

   21

   22   55.   With full knowledge that the Program was not to be intercepted,
   23
        communicated, published, divulged, displayed, and/or exhibited by commercial
   24

   25   entities unauthorized to do so, the above named Defendants, either through direct
   26   action or through actions of employees or agents directly imputable to Defendants
   27
        by virtue of their position and authority, did unlawfully intercept, receive, publish,
   28

                                                 Page 17
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 18 of 22 Page ID #:18




    1
        divulge, display, and/or exhibit the Program at the real time transmission of the

    2   Program’s broadcast at their commercial establishment, as more particularly
    3
        indicated and identified above.
    4

    5

    6   56.    Plaintiff is informed and believes and alleges thereon that the Defendants
    7
        and/or their agents, servants, workmen, or employees performed the aforementioned
    8

    9   acts knowingly, willfully and to confer a direct or indirect commercial advantage

   10   and/or pirate financial gain to the Defendants, to the detriment and injury of
   11
        Plaintiff.
   12

   13

   14   57.    The Defendants’ unauthorized interception, publication, divulgence and/or
   15
        exhibition of the Program was done by the Defendants wantonly, recklessly, and
   16

   17   without regard whatsoever for the intellectual property rights of the Plaintiff, and

   18   constitutes an unlawful practice in violation of California and Professions Code
   19
        Section 17200, et seq.
   20

   21

   22   58.    As a proximate result of the aforementioned acts attributable to the
   23
        Defendants, Plaintiff has been permanently deprived of the patronage of current,
   24

   25   previous and potential customers of the sports and entertainment programming it
   26   licenses commercially to the hospitality industry, all to its severe financial injury
   27
        and loss in a sum to be determined at trial.
   28

                                                 Page 18
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 19 of 22 Page ID #:19




    1
        59.    The aforementioned acts of the Defendants constitute an unfair business

    2   practice in violation of California and Professions Code Section 17200, et seq. and
    3
        violate the established public policies of the state of California.
    4

    5

    6   60.    The aforementioned acts of the Defendants are immoral, unethical,
    7
        oppressive, unscrupulous and substantially injurious to consumers.
    8

    9

   10   61.   By reason of the Defendants’ violation of California Business and Professions
   11
        Code Section 17200, et seq., Plaintiff Innovative Sports Management, Inc. d/b/a
   12

   13   Integrated Sports Media is entitled to restitution for its injuries, the disgorgement

   14   and turn-over of the Defendants’ ill-gotten gains, as well as injunctive and
   15
        declaratory relief, from each of the aforementioned Defendants as may be made
   16

   17   more appropriately determined at trial.

   18
   19
        62.     Plaintiff is entitled to its attorneys’ fees from the Defendants for enforcing
   20

   21   California Business and Professions Code Section 17200 as it meets the standards of
   22   a private attorney general as specifically and statutorily defined under California
   23
        Civil Procedure Section 1021.5.
   24

   25

   26          WHEREFORE, Plaintiff prays for judgment as set forth below.
   27
               As to the First Count:
   28

                                                  Page 19
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 20 of 22 Page ID #:20




    1
             1.    For statutory damages in the amount of $110,000.00 against the

    2              Defendants and
    3
             2.    For reasonable attorneys’ fees as mandated by statute, and
    4

    5        3.    For all costs of suit, including but not limited to filing fees, service of

    6              process fees, investigative costs, and
    7
             4.    For such other and further relief as this Honorable Court may deem
    8

    9              just and proper;

   10        As to the Second Count:
   11
             1.    For statutory damages in the amount of $60,000.00 against the
   12

   13              Defendants, and each of them, and;

   14        2.    For reasonable attorneys’ fees as may be awarded in the Court’s
   15
                   discretion pursuant to statute, and;
   16

   17        3.    For all costs of suit, including but not limited to filing fees, service of

   18              process fees, investigative costs, and;
   19
             4.    For such other and further relief as this Honorable Court may deem
   20

   21              just and proper.
   22        As to the Third Count:
   23
             1.    For damages in the amount of $150,000.00 against Defendants, and;
   24

   25        2.    For reasonable attorneys’ fees as mandated by statute, and;
   26        3.    For all costs of suit, including but not limited to filing fees, service of
   27
                   process fees, investigative costs, and;
   28

                                               Page 20
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 21 of 22 Page ID #:21




    1
             4.    For such other and further relief as this Honorable Court may deem

    2              just and proper.
    3
             As to the Fourth Count:
    4

    5        1.    For compensatory damages in an amount according to proof against

    6              the Defendants and;
    7
             2.    For exemplary and punitive damages against the Defendants, and each
    8

    9              of them, and;

   10        3.    For all costs of suit, including but not limited to filing fees, service of
   11
                   process fee, investigative costs, and;
   12

   13        4.    For such other and further relief as this Honorable Court may deem just

   14              and proper.
   15
             As to the Fifth Count:
   16

   17        1.    For restitution to the Plaintiff in an amount according to and from the

   18              Defendants for their ill-gotten gains, and;
   19
             2.    For declaratory relief, and;
   20

   21        3.    For prohibitory and mandatory injunctive relief, and;
   22        4.    For reasonable attorneys’ fees as may be awarded in the Court’s
   23
                   discretion pursuant to statute, and;
   24

   25        5.    For all costs of suit, including but not limited to filing fees, service of
   26              process fees, investigative costs, and;
   27

   28

                                              Page 21
Case 2:19-cv-08733-PSG-JPR Document 1 Filed 10/10/19 Page 22 of 22 Page ID #:22




    1
             6.    For such other and further relief as this Honorable Court may deem

    2              just and proper.
    3

    4
                                      Respectfully submitted,
    5

    6

    7
        Dated: October 10, 2019       /s/ Thomas P. Riley
    8                                 LAW OFFICES OF THOMAS P. RILEY, P.C.
    9                                 By: Thomas P. Riley
                                      Attorneys for Plaintiff
   10                                 Innovative Sports Management, Inc. d/b/a
   11                                 Integrated Sports Media

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                            Page 22
